DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Independent Claims 1, 8, and 15 (and Claim 17 which is being interpreted as being dependent upon independent Claim 15 rather than itself, as currently claimed) are rejected on the ground of nonstatutory double patenting as being rendered obvious by the combination of Claims 1-2, Claims 9 and 11, and Claims 17-18, respectively, of US 2019/0276073, further in view of Bolourchi et al. (US 2015/0239491), herein “Bolourchi”, and/or Burton et al. (US 2005/0251311), herein “Burton”.  There are only two significant wording differences between these base claims of the instant application and mentioned claims of US 2019/0276073.  Regarding the first difference, (a), the instant application requires the reduction of dither noise in a steering system by changing frequency response characteristics of a motor controller based on an adjustment parameter determined based on a magnitude of a motor acceleration, which is obvious in view of US 2019/0276073.  Firstly, the combination of claims from US 2019/0276073 already discuss dynamically filtering the motor torque command using filter parameters (equated to the one or more adjustment parameters of the instant application) to specifically include motor acceleration among other filter parameters, and that the filtered motor torque command is applied to a motor.  Secondly, “dither noise refers to low frequency noise that typically exists in Electric Power Steering (EPS) systems” (as directly quoted from Paragraph 2 of US 2019/0276073), and since the combination of claims from US 2019/0276073 already state “a method for attenuating dither noise in a steering system” (per Claim 1) / “an apparatus for managing dither noise in a steering system” (per Claim 9), then “dynamically filtering the motor torque command using filter parameters” in order “attenuate/manage dither noise in a steering system” must inherently involve “changing frequency response characteristics of a motor controller” (based on the changes made to the motor torque command as applied to the motor of the steering system).  Regarding the second difference, “command generator 208 receives an assist torque command, which is a summation of the base torque command 214 and the inertia compensating torque command 220 via summing unit 206 and in response thereto, generates a command signal 222 to control the motor the steering system 12. In some embodiments, the command generator 208 outputs a motor command specifying a voltage to be applied to the motor of the steering assist unit 18 in order for the motor to generate a desired assist torque”, Paragraph 38) and/or Burton (“electric assist motor is commanded to provide steering assist in accordance with the torque command signal .tau..sub.cmd”, Paragraph 10, “ECU 70 provides a voltage control output signal .nu..sub.out, indicated at 90, to the drive circuit 80. The voltage control output signal .nu..sub.out is indicative of the voltage to be supplied to each phase of the electric motor 50, as determined by the control algorithms programmed in the ECU 70”, Paragraph 42, “commanding the electric assist motor to provide steering assist in accordance with a voltage output signal, said voltage output signal being functionally related to said torque command signal”, Claim 1).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the disclosure of US 2019/0276073 so that (a) the attenuating/managing of the dither noise is specifically done by changing frequency response characteristics of a motor controller, as is obvious in view of US 2019/0276073, and further modified the disclosure of US 2019/0276073 to (b) generate voltage/current signals associated with the desired output torque signal, as taught by Bolourchi and/or Burton, in order to provide a means to incorporate the invention within a typical motor control system.  Note that these modifications/motivations in view of Bolourchi and/or Burton are equally applicable to the other double patenting rejections below, but will not be repeated for the sake of brevity.
Claims 2, 9, and 20 additionally require at least one more filter parameter besides motor acceleration (out of motor velocity, vehicle speed, and handwheel torque), and are rejected on the ground of nonstatutory double patenting as being rendered obvious by the combination of Claims 1-2, Claims 9-using all four of motor velocity, motor acceleration, vehicle speed, and handwheel torque, which at least covers using motor acceleration and at least one additional filter parameter as required in the instant application’s Claims 2, 9, and 20.  Claims 9-13 of US 2019/0276073 require at least two of the four filter parameters (not all four) but since Claims 10-13 then disclose using each of the four separately as unique species, those Claims 9-13 in conjunction with either Claim 2 or 18 of US 2019/0276073 renders obvious the instant application’s Claim 9.
Claims 3, 10, and 19 additionally require at least one more filter parameter besides motor acceleration (out of motor velocity, vehicle speed, and handwheel torque), and Claims 4 and 11 additionally require at least two more filter parameter besides motor acceleration (out of motor velocity, vehicle speed, and handwheel torque) to be arbitrated to create the final/adjustment filter parameter, and are rejected on the ground of nonstatutory double patenting as being rendered obvious by the combination of Claims 1-2 (for Claims 3-4), Claims 9-13 and either Claim 2 or 18 (per Claims 10-11), and Claims 17-18 (for Claim 19), of US 2019/0276073, further in view of Bolourchi and/or Burton as described above with regards to the independent claims.  The discussed combination of claims from US 2019/0276073 each require at least two (per Claims 3, 10, and 19) or at least three (per Claims 4 and 11) of the four filter parameters to be arbitrated to create the final/adjustment filter parameter, and thus render obvious Claims 3-4, 10-11, and 19 of the instant application.
Claims 5 and 12 additionally require the arbitration between two of the four filter parameters to be based on a maximum adjustment filter parameter of the first parameter and the second parameter, and are rejected on the ground of nonstatutory double patenting as being rendered obvious by the combination of Claims 1-2 and 4 (per Claim 5), and Claims 9-13, either Claim 2 or 18, and Claim 4 (per Claim 12) of US 2019/0276073, further in view of Bolourchi and/or Burton as described above with regards to the independent claims.  Particularly, Claim 5 of US 2019/0276073 requires arbitrating the plurality of filter parameters by selecting a maximum filter parameter, and thus renders obvious Claims 5 and 12 of the instant application.
the arbitration between two of the four filter parameters to be based on computing a weighted sum (of presumably the filter parameters), and are rejected on the ground of nonstatutory double patenting as being rendered obvious by the combination of Claims 1-2 and 4-5 (per Claim 6), and Claims 9-13, either Claim 2 or 18, and Claims 4-5 (per Claim 13), of US 2019/0276073, further in view of Bolourchi and/or Burton as described above with regards to the independent claims, and further in view of either obvious design choice and/or Burton, as described below.  The discussed combination of claims from US 2019/0276073 each require at least two of four filter parameters to be arbitrated to create the final/adjustment filter parameter, and several particular means of arbitration are further discussed such as selecting a minimum (see Claim 4) or a maximum (see Claim 5), of the filter parameters - but the particular means of arbitration being by computing a weighted sum is not specifically disclosed in these claims.  However, this is an old and well known means for arbitration and is merely another obvious design choice among the options already presented by Claims 4-5 of US 2019/0276073, since Applicant has not disclosed any particular advantage or unexpected result by particularly employing this specific means of arbitration - and if it had a particular advantage or unexpected result over these other specific means of arbitration, then logic would flow that the other specific means of arbitration would not also be claimed (such as the Claims 5 and 12 described in the paragraph above which instead arbitrate by utilizing the maximum (of presumably the filter parameters)).  As such, Claims 6 and 13 of the instant application are rendered obvious in view of the discussed combination of claims from US 2019/0276073, further in view of obvious design choice.  Also note the Burton reference used in the prior art rejections below discloses that the arbitrating comprises computing a weighted sum (“The blending filters are chosen such that the sum of the low pass filter G.sub.L(S) and the high pass filter G.sub.H(S) is always equal to one”, Paragraph 50).  As such, this double patenting rejection could also be considered in view of Burton in place of or in addition to obvious design choice.
Claims 7, 14, and 18 additionally require a feedforward current controller, and are rejected on the ground of nonstatutory double patenting as being rendered obvious by Claims 1-2 and 4-5, Claims 9 and 11 and 4-5, and Claims 17-18 and 4-5, respectively, of US 2019/0276073, further in view of Bolourchi and/or Burton as described above with regards to the independent claims, and further in view of Official 
Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  Claim 1 is drawn to “a method for attenuating dither noise in a steering system”, and then later states “the voltage command used to generate torque by a motor”, and Claim 8 is drawn to “an apparatus for managing dither noise in a steering system, the apparatus comprising: a motor”; however, neither of these claims state that the motor is specifically “a motor of the steering system”.  This missing detail about the motor is certainly implied, and thus these claims are not being considered indefinite for missing this clarification.  However, it appears that this detail should certainly be added for clarity.  Appropriate corrections are required.
Claim 4 is objected to because of the following informalities:  Claim 4 begins “wherein the adjustment parameter further is further determined by:”, which appears to have an inadvertent “further” in it which needs to be deleted (“wherein the adjustment parameter .  Appropriate correction is required.
7 is objected to because of the following informalities:  Claim 7 includes the limitation “the voltage command is generated using the current command using a feedforward current controller”; however, this claim does not specifically state that this feedforward current controller is the same thing as the motor current controller (versus a different controller).  This missing detail about the controller is certainly implied, and thus these claims are not being considered indefinite for missing this clarification.  However, it appears that this detail (i.e. “the voltage command is generated using the current command using a feedforward current controller as the motor current controller”) should certainly be added for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4, 9-11, and 19-20 (and Claims 5-6 and 12-14 due to dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The amendments made to independent Claims 1, 8, and 15 already require that an adjustment parameter be determined based on a magnitude of a motor acceleration; however, these dependent claims then state that this adjustment parameter is further determined based on at least one other signal…and the lists each include the motor acceleration again.  This creates indefiniteness because it is unclear as to whether or not the at least one “other” signal could be the same type of signal as the “magnitude of a motor acceleration” already mentioned in the independent claims (i.e. measured at a different time, measured by two different sensors, measured at two different motors, measured once but duplicated, etc.), or if it has to be of another type.  To eliminate this indefiniteness issue, it is suggested to utilize the following corrections (or the like) shown below.  Appropriate corrections are required.
wherein the magnitude of the motor acceleration is a first steering system signal, and wherein the adjustment parameter is further determined based on at least one other signal of a plurality of steering system signals comprising a motor velocity
3. The method of claim 2, wherein the adjustment parameter is determined by: computing a first parameter based on the first steering system signal from the plurality of steering system signals; computing a second parameter based on a second steering system signal from the at least one other signal of the plurality of steering system signals; and computing the adjustment parameter by arbitrating the first parameter and the second parameter, the controller parameter value modified using the adjustment parameter.
4. The method of claim 3, wherein the adjustment parameter at least one other signal of the plurality of steering system signals; and computing the adjustment parameter by arbitrating the first parameter, the second parameter, and the third parameter.
9. The apparatus of claim 8, wherein the magnitude of the motor acceleration is a first steering system signal, and wherein the motor current controller is further configured to determine the adjustment parameter based on at least one other signal of a plurality of steering system signals comprising a motor velocity
10. The apparatus of claim 9, wherein the adjustment parameter is determined by: computing the first parameter based on a first steering system signal from the plurality of steering system signals; computing a second parameter based on a second steering system signal from the at least one other signal of the plurality of steering system signals; and computing the adjustment parameter by arbitrating the first parameter and the second parameter, the estimated motor parameters modified using the adjustment parameter.
11. The apparatus of claim 10, wherein the adjustment parameter is further determined by: computing a third parameter based on a third steering system signal from the at least one other signal of the plurality of steering system signals; and computing the adjustment parameter by arbitrating the first parameter, the second parameter, and the third parameter.
19. The steering system of claim 15, wherein the magnitude of the motor acceleration is a first steering system signal, and wherein the adjustment parameter is determined by: computing a first parameter based on the first steering system signal from the plurality of steering system signals; computing a second parameter based on a second steering system signal from the plurality of steering system signals; and computing the adjustment parameter by arbitrating the first parameter and the second parameter, the one or more controller parameters modified using the adjustment parameter.
20. The steering system of claim 15, wherein the motor current controller reduces dither noise in the steering system based on at least one additional signal of the plurality of steering system signals other than the magnitude of the motor acceleration, wherein the at least one additional signal comprises at least one of a motor velocity
Claim 8 (and Claims 9-14 due to dependency) is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 8 has been amended to include the term “a motor current controller” in three locations; however, it is unclear as to whether or not the subsequent uses of this term following the first use should instead be “the motor current controller” (indicating that they are the same motor current controller) or if they are all meant to be different motor current controllers (and if so, they should be clearly differentiated by perhaps stating “a first motor current controller”, “a second motor current controller”, and “a third motor current controller”, or the like).  For purposes of compact prosecution, Examiner is interpreting the subsequent uses of this term to instead be “the motor current controller”.  Appropriate corrections are required.
Claim 17 (and Claim 18 due to dependency) is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention, and is further rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burton et al. (US 2005/0251311), herein “Burton”, in view of Bolourchi et al. (US 2015/0239491), herein “Bolourchi”.  Claims 7, 14, and 18 are alternatively/additionally rejected under 35 U.S.C. 103 as being obvious over Burton in view of Bolourchi, further in view of one or more of Official Notice, Obvious Design Choice, and/or Endo (US 2003/0120404).
Regarding Claim 1 (Independent), Burton discloses a method for attenuating dither noise in a steering system (electric assist steering system 10, “a method and apparatus for improving the steering feel in an electric motor in an electric assist steering system”, Paragraph 9, “electric assist motor is commanded to provide steering assist in accordance with the torque command signal .tau..sub.cmd”, Paragraph 10), the method comprising:
computing a torque command based on an input torque (“The torque sensor 30 provides an applied torque signal .tau..sub.app, indicated at 24, to a torque signal processor 32. The applied torque signal .tau..sub.app is indicative of the relative rotational position between the input shaft 14 and the output shaft 20”, Paragraph 33, “The torque command signal .tau..sub.cmd is indicative of the amount of steering assist torque required from the electric motor 50, based at least partially on the sensed steering applied torque .tau..sub.s and the sensed vehicle speed .nu.. The torque control loop 120 provides the torque command signal .tau..sub.cmd to the motor control loop 130”, Paragraph 45);
generating a current command corresponding to the torque command (“motor control loop 130 provides the motor current command .iota..sub.cmd and the dq current advance angle .gamma. to the current control loop 140”, Paragraph 46);
reducing dither noise of the steering system by changing frequency response characteristics of a motor current controller by modifying a controller parameter value of the motor current controller (i.e. dither noise refers to low frequency noise that typically exists in Electric Power Steering (EPS) systems, and modifying the motor current controller output inherently changes the frequency response characteristics of the motor current controller; “The blending filter frequency .omega..sub.b, indicated at 212, is determined as a function of vehicle speed .nu. by a blending filter determination function 210. The determination of .omega..sub.b may be accomplished using a look-up table in the ECU 70 or may be accomplished by ) based on an adjustment parameter (i.e. blending filter 200 including low pass filter 202 and high pass filter 204, low frequency assist torque signal .tau..sub.assistLF, high frequency assist gain signal K.sub.max, and high frequency assist torque signal .tau..sub.assistHP) determined based on a magnitude of motor acceleration (see discussion below pertaining Bolourchi); and
generating a voltage command using the current command and the modified controller parameter value, the voltage command used to generate torque (“electric assist motor is commanded to provide steering assist in accordance with the torque command signal .tau..sub.cmd”, Paragraph 10, “ECU 70 provides a voltage control output signal .nu..sub.out, indicated at 90, to the drive circuit 80. The voltage control output signal .nu..sub.out is indicative of the voltage to be supplied to each phase of the electric motor 50, as determined by the control algorithms programmed in the ECU 70”, Paragraph 42, “commanding the electric assist motor to provide steering assist in accordance with a voltage output signal, said voltage output signal being functionally related to said torque command signal”, Claim 1) by a motor of the steering system (electric motor 50).
Within Burton it is not stated that the adjustment parameter used to modify the motor current controller parameter value is specifically for attenuating/reducing the dither noise of the steering system, nor that the adjustment parameter is specifically determined based on a magnitude of a motor acceleration; however, Bolourchi teaches these limitations (“to remove or reduce effects of torque compensation in electric power steering”, title, “the input to the equation is the motor angular acceleration measurement from the motor acceleration sensor”, Paragraph 36, “the motor state signal 218 includes an inertial torque signal that is a product of the motor inertia and the motor acceleration”, Paragraph 37, “command generator 208 receives an assist torque command, which is a summation of the base torque command 214 and the inertia specifying a voltage to be applied to the motor of the steering assist unit 18 in order for the motor to generate a desired assist torque”, Paragraph 38).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the disclosure of Burton so that the adjustment parameter used to determine the desired motor torque signal is determined based on a magnitude of a motor acceleration, and is used for attenuating/reducing the dither noise of the steering system, as taught by Bolourchi, in order to provide “a torque compensator that has higher frequency dynamics”, Paragraph 26.  Note that this paragraph is equally applicable to the remaining claims, particularly the other independent Claims 8 and 15, but will not be repeated for the sake of brevity.
Regarding Claim 8 (Independent), Burton discloses an apparatus (“An apparatus for controlling a vehicle electric assist steering motor, Claim 12) for managing dither noise in a steering system (electric assist steering system 10), the apparatus comprising:
a motor of the steering system (electric motor 50, “electric assist motor is commanded to provide steering assist in accordance with the torque command signal .tau..sub.cmd”, Paragraph 10); and
a motor current controller (“electric assist steering system 10 includes an electronic control unit (ECU) 70. The ECU 70 is preferably a microcomputer having suitable memory. It will be appreciated that the ECU 70 may have other suitable configurations. The ECU 70 is programmed with control algorithms that are operative to control the electric motor 50 in a predetermined manner in response to sensed parameters”, Paragraph 41) configured to:
generate a current command corresponding to a motor torque command (“motor control loop 130 provides the motor current command .iota..sub.cmd and the dq current advance angle .gamma. to the current control loop 140”, Paragraph 46);
the motor current controller (“The current control loop 140 is operative to determine the voltage output signal .nu..sub.out. As stated above, the voltage output signal .nu..sub.out is indicative of the voltage to be supplied to each phase of the PMAC electric assist motor 50. The voltage output signal .nu..sub.out is determined based at least partially on the current command .iota..sub.cmd, the dq current advance angle .gamma., and the sensed rotor position .theta.. The voltage output signal .nu..sub.out is formatted to control PWM of the FETs in the drive circuit 80 such that appropriate amounts of motor current .iota..sub.m are provided to each phase of the electric motor 50”, Paragraph 47);
determine estimated motor parameters (i.e. vehicle speed .nu., low frequency torque signal .tau..sub.sL, high-frequency torque signal .tau..sub.sH, motor rotor position .theta., motor current .iota..sub.meas, etc.); and
filter the dither noise of the steering system by changing frequency response characteristics of the motor current controller by modifying the one or more controller parameters of the motor current controller (i.e. dither noise refers to low frequency noise that typically exists in Electric Power Steering (EPS) systems, and modifying the motor current controller output inherently changes the frequency response characteristics of the motor current controller; “The blending filter frequency .omega..sub.b, indicated at 212, is determined as a function of vehicle speed .nu. by a blending filter determination function 210. The determination of .omega..sub.b may be accomplished using a look-up table in the ECU 70 or may be accomplished by performing a calculation in accordance with a predetermined equation”, Paragraph 49; also see discussion found in the rejection of independent Claim 1 above pertaining to Bolourchi) based on an i.e. blending filter 200 including low pas filter 202 and high pass filter 204, low frequency assist torque signal .tau..sub.assistLF, high frequency assist gain signal K.sub.max, and high frequency assist torque signal .tau..sub.assistHP) determined based on a magnitude of motor acceleration (see discussion found in the rejection of independent Claim 1 above pertaining to Bolourchi), and wherein the motor current controller generates the voltage command corresponding to the current command using the modified one or more controller parameters (“A vehicle speed sensor 104, provides a vehicle speed signal .nu., indicated at 106, to the ECU 70. Other inputs, indicated generally at 114, may also be provided to the ECU 70”, Paragraph 44, “…based at least partially on the sensed steering applied torque .tau..sub.s and the sensed vehicle speed .nu.”, Paragraph 46, “blending filter 200 is designed by measuring the open loop transfer function G.sub.p as a function of vehicle speed. The blending filter 200 is designed to meet stability and performance specifications for all vehicle speeds .nu.”, Paragraph 48, “blending filter 200 includes a low pass filter (G.sub.L) 202 and a high pass filter (G.sub.H) 204.”, Paragraph 49, “FIG. 7 includes a two-dimensional map 350 having an input from line 106 carrying a signal .nu. corresponding to the vehicle speed and an input from a line 206 carrying the low frequency torque signal T.sub.sL and an output K.sub.max 292. Thus, in the preferred embodiment shown in FIG. 7, the K.sub.max computation circuit 290 performs a two-dimensional linearly-interpolated map look-up function to determine the high frequency gain K.sub.max. The two-dimensional look-up table 350 is stored in the ECU 70. The high frequency assist algorithm 280 generates the high frequency assist torque signal .tau..sub.assist HF 282 by forming the product of a 292 and the high-pass filtered torque signal .tau..sub.SH 208. An example of a possible 2D map 350 is shown in FIG. 8”, Paragraph 87, “The blending filter frequency .omega..sub.b, indicated at 212, is determined as a function of vehicle speed , the voltage command used to generate torque by the motor (“electric assist motor is commanded to provide steering assist in accordance with the torque command signal .tau..sub.cmd”, Paragraph 10, “ECU 70 provides a voltage control output signal .nu..sub.out, indicated at 90, to the drive circuit 80. The voltage control output signal .nu..sub.out is indicative of the voltage to be supplied to each phase of the electric motor 50, as determined by the control algorithms programmed in the ECU 70”, Paragraph 42, “commanding the electric assist motor to provide steering assist in accordance with a voltage output signal, said voltage output signal being functionally related to said torque command signal”, Claim 1).  Also see the discussion pertaining to Bolourchi, which is equally applicable to this independent claim and those dependent upon it, but will not be repeated for the sake of brevity.
Regarding Claim 15 (Independent) and Claim 17 (interpreted to be dependent upon independent Claim 15), Burton discloses a steering system (electric assist steering system 10) comprising:
a motor (electric motor 50) that generates an amount of torque corresponding to a motor torque command (“electric assist motor is commanded to provide steering assist in accordance with the torque command signal .tau..sub.cmd”, Paragraph 10, “ECU 70 provides a voltage control output signal .nu..sub.out, indicated at 90, to the drive circuit 80. The voltage control output signal .nu..sub.out is indicative of the voltage to be supplied to each phase of the electric motor 50, as determined by the control algorithms programmed in the ECU 70”, Paragraph 42, “commanding the electric assist motor to provide steering assist in accordance with a voltage output signal, said voltage output signal being functionally related to said torque command signal”, Claim 1);
(“electric assist steering system 10 includes an electronic control unit (ECU) 70. The ECU 70 is preferably a microcomputer having suitable memory. It will be appreciated that the ECU 70 may have other suitable configurations. The ECU 70 is programmed with control algorithms that are operative to control the electric motor 50 in a predetermined manner in response to sensed parameters”, Paragraph 41) that generates a voltage command based on the motor torque command, the voltage command being applied to the motor to generate the amount of torque (“electric assist motor is commanded to provide steering assist in accordance with the torque command signal .tau..sub.cmd”, Paragraph 10, “ECU 70 provides a voltage control output signal .nu..sub.out, indicated at 90, to the drive circuit 80. The voltage control output signal .nu..sub.out is indicative of the voltage to be supplied to each phase of the electric motor 50, as determined by the control algorithms programmed in the ECU 70”, Paragraph 42, “commanding the electric assist motor to provide steering assist in accordance with a voltage output signal, said voltage output signal being functionally related to said torque command signal”, Claim 1); and
a plurality of sensors that measure a plurality of steering system signals (i.e. vehicle speed sensor 60, position sensor 22, torque sensor 30, applied steering torque sensor, rotor position sensor 60, voltage/current monitoring device 100, vehicle speed .nu., low frequency torque signal .tau..sub.sL, high-frequency torque signal .tau..sub.sH, motor rotor position .theta., motor current .iota..sub.meas, rotor velocity .omega., etc.),
wherein the motor current controller reduces dither noise in the steering system by changing frequency response characteristics of the motor current controller (i.e. dither noise refers to low frequency noise that typically exists in Electric Power Steering (EPS) systems, and modifying the motor current controller output inherently changes the frequency response characteristics of the motor current controller; “The blending filter frequency .omega..sub.b, indicated at 212, is determined as a ) by modifying, based on an adjustment parameter determined (i.e. blending filter 200 including low pas filter 202 and high pass filter 204, low frequency assist torque signal .tau..sub.assistLF, high frequency assist gain signal K.sub.max, and high frequency assist torque signal .tau..sub.assistHP) based on a magnitude of a motor acceleration (see discussion found in the rejection of independent Claim 1 above pertaining to Bolourchi), one or more controller parameters used to compute the voltage command, wherein the motor current controller computes the voltage command using the one or more controller parameters that are modified (per Claim 17) (“A vehicle speed sensor 104, provides a vehicle speed signal .nu., indicated at 106, to the ECU 70. Other inputs, indicated generally at 114, may also be provided to the ECU 70”, Paragraph 44, “…based at least partially on the sensed steering applied torque .tau..sub.s and the sensed vehicle speed .nu.”, Paragraph 46, “blending filter 200 is designed by measuring the open loop transfer function G.sub.p as a function of vehicle speed. The blending filter 200 is designed to meet stability and performance specifications for all vehicle speeds .nu.”, Paragraph 48, “blending filter 200 includes a low pass filter (G.sub.L) 202 and a high pass filter (G.sub.H) 204.”, Paragraph 49, “FIG. 7 includes a two-dimensional map 350 having an input from line 106 carrying a signal .nu. corresponding to the vehicle speed and an input from a line 206 carrying the low frequency torque signal T.sub.sL and an output K.sub.max 292. Thus, in the preferred embodiment shown in FIG. 7, the K.sub.max computation circuit 290 performs a two-dimensional linearly-interpolated map look-up function to determine the high frequency gain K.sub.max. The two-.  Also see the discussion pertaining to Bolourchi, which is equally applicable to this independent claim and those dependent upon it, but will not be repeated for the sake of brevity.
Regarding Claims 2, 9, and 20, Burton as modified by Bolourchi teaches the method, apparatus, and system of Claims 1, 8, and 15, respectively, and Burton further discloses that: the magnitude of the motor acceleration is a first steering system signal (see discussion found in the rejection of independent Claim 1 above pertaining to Bolourchi), and wherein the adjustment parameter is further determined based on at least one other signal of a plurality of steering system signals comprising (per Claims 2 and 9) / the motor current controller reduces dither noise in the steering system based on at least one additional signal of the plurality of steering system signals other than the magnitude of the motor acceleration, wherein the at least one additional signalone of (per Claim 20) a motor velocity (“The dq-current advance angle .gamma. is determined as a function of motor speed and is non-zero only for high motor speeds. The current command signal .iota..sub.cmd and the dq current advance angle .gamma. are determined based on the torque command .tau..sub.cmd and the sensed rotor velocity .omega.”, Paragraph 46), see discussion found in the rejection of independent Claim 1 above pertaining to Bolourchi)vehicle speeds .nu.), and a handwheel torque (“The torque sensor 30 provides an applied torque signal .tau..sub.app, indicated at 24, to a torque signal processor 32. The applied torque signal .tau..sub.app is indicative of the relative rotational position between the input shaft 14 and the output shaft 20”, Paragraph 33).
Regarding Claims 3, 10, and 19, Burton as modified by Bolourchi teaches the method, apparatus, and system of Claims 2, 9, and 15, respectively, and Burton further discloses that the see discussion found in the rejection of independent Claim 1 above pertaining to Bolourchi), and wherein (per Claim 19) the adjustment parameter is determined by:
computing a first parameter (i.e. low pass filter (G.sub.L) 202) based on the first steering system signal from the plurality of steering system signals (“a blending frequency .omega..sub.b…blending filter frequency .omega..sub.b, indicated at 212, is determined as a function of vehicle speed .nu. by a blending filter determination function 210. The determination of .omega..sub.b may be accomplished using a look-up table in the ECU 70 or may be accomplished by performing a calculation in accordance with a predetermined equation”, Paragraph 49);
computing a second parameter (i.e. high pass filter (G.sub.H) 204) based on a second steering system signal from the at least one other signal of the plurality of steering system signals (per Claims 3 and 10) / based on a second steering system signal from the plurality of steering system signals (per Claim 19) (“The high frequency assist gain K.sub.max, indicated at 292, is determined at K.sub.max computation function 290”, Paragraph 66, “The graph of FIG. 4 illustrates an example by which the high frequency assist gain K.sub.max is determined as a function of the vehicle speed .nu. and the input torque. It will be appreciated that this graph may change, depending on the particular vehicle platform and/or desired steering response characteristics. As stated above, the input torque may be the sensed torque signal .tau..sub.s or the low-passed torque signal .tau..sub.sL”, Paragraph 67); and
computing the adjustment parameter by arbitrating the first parameter and the second parameter, the controller parameter value modified using the adjustment parameter (“The low and high pass filters 202 and 204 are designed such that summation of the two filters is equal to one for all frequencies”, Paragraph 49).
Regarding Claims 4 and 11, Burton as modified by Bolourchi teaches the method and apparatus Claims 3 and 10, respectively, and Burton further discloses that: the adjustment parameter (“The dq-current advance angle .gamma. is determined as a function of motor speed and is non-zero only for high motor speeds. The current command signal .iota..sub.cmd and the dq current advance angle .gamma. are determined based on the torque command .tau..sub.cmd and the sensed rotor velocity .omega.”, Paragraph 46), a motor acceleration (see discussion from the independent claims above pertaining to Bolourchi), a vehicle speed (vehicle speeds .nu.) based on a third steering system signal from the at least one other signal of the plurality of steering system signals (i.e. rotor velocity .omega.); and computing the adjustment parameter by arbitrating the first parameter, the second parameter, and the third parameter (“current control loop 140 is operative to determine the voltage output signal .nu..sub.out. As stated above, the voltage output signal .nu..sub.out is indicative of the voltage to be supplied to each phase of the PMAC electric assist motor 50. The voltage output signal .nu..sub.out is determined based at least partially on the current command .iota..sub.cmd, the dq current advance angle .gamma., and the sensed rotor position .theta.”, Paragraph 47).
Regarding Claims 5 and 12, Burton as modified by Bolourchi teaches the method and apparatus Claims 3 and 10, respectively, and Burton further discloses that arbitrating comprises selecting a maximum parameter of the first parameter and the second parameter (“blending frequency .omega..sub.b…The low pass filter 202 allows all of the sensed torque signal .tau..sub.s with frequency content below a blending frequency .omega..sub.b to pass through while rejecting all high frequency content of the signal”, Paragraph 49).
Regarding Claims 6 and 13, Burton as modified by Bolourchi teaches the method and apparatus of Claims 3 and 10, respectively, and Burton further discloses that the arbitrating comprises computing a weighted sum (“The blending filters are chosen such that the sum of the low pass ).
Regarding Claims 7, 14, and 18, Burton as modified by Bolourchi teaches the method, apparatus, and system of Claims 1, 8, and 17, respectively, and Burton further discloses that:
the voltage command is generated using the current command using a feedforward current controller as the motor current controller (per Claim 7) / the motor current controller is further configured to perform feedforward current control (per Claim 14) / the motor current controller computes the voltage command using a feedforward control loop using an input current command that is based on the motor torque command (per Claim 18) (“The motor control loop 130 is operative to determine a motor current command .iota..sub.cmd, indicated at 132, and a dq current advance angle .gamma., indicated at 134. A dq current control loop is used to control the current in the electric motor 50. The current command signal it indicates the amount of current to be supplied to the electric motor 50. The dq current advance angle .gamma. indicates rotational angle of the motor current with respect to the q-axis to which the motor is to be commanded. The dq-current advance angle .gamma. is determined as a function of motor speed and is non-zero only for high motor speeds. The current command signal .iota..sub.cmd and the dq current advance angle .gamma. are determined based on the torque command .tau..sub.cmd and the sensed rotor velocity .omega.. The measured motor current .iota..sub.meas and the sensed rotor position .theta. are provided to the motor control loop 130 for feedback and monitoring purposes. The motor control loop 130 provides the motor current command .iota..sub.cmd and the dq current advance angle .gamma. to the current control loop 140. The current control loop 140 is operative to determine the voltage output signal .nu..sub.out. As stated above, the voltage output signal .nu..sub.out is indicative of the voltage to be supplied to each phase of the PMAC electric assist motor 50. The voltage output signal .nu..sub.out is determined based at least partially on the .
While it is the Office’s interpretation of the control loop described above pertaining to Burton is in fact describing a feedforward controller, Burton does not specifically state that their control loop is a feedforward controller.  In the case that Applicant traverses the above interpretation, alternatively/additionally, firstly, Office takes Official Notice that is old and well known in the art to utilize feedforward current controllers, for example, within typical motor control systems.  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the disclosure of Burton to include a feedforward current controller, as Office takes Official Notice is old and well known in the art, in order to provide a means to generate commands within a typical motor control system that uses for example PWM for motor control (which Burton discloses).  Additionally, the motor current controller specifically being a feedforward controller is merely a matter of obvious design choice, as not only Applicant’s own disclosure discussed the motor current controller instead being a feedback controller (see for example Paragraph 21 of the specification), but Applicant has not disclosed any particular advantage or unexpected result stemming from particularly utilizing a feedforward controller among other types of motor current controllers (such as the aforementioned feedback controller).  Finally, Endo teaches an analogous controller for similar purposes that is specifically described as a feedforward controller (“The steering auxiliary command value I is input to a subtracter 30A, and is also input to a differential compensator 34 of a feedforward system for increasing a response speed”, Paragraph 6).  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the disclosure of Burton to specifically include a feedforward current controller, as Office takes Official Notice is old and well known in the art, and/or is merely a matter of obvious design choice, and/or is taught by Endo, in order to provide a feedforward means to generate commands within a typical motor control system that uses for example PWM for motor control (which Burton discloses).
Response to Arguments
Applicant’s respectfully submitted amendments/remarks/arguments dated 11 Jun 21 have been fully considered but they have not been found to be persuasive.
Firstly, Applicant’s respectfully submitted remarks pertaining to the previously made Double Patenting rejections indicate the possibility of further amendments being made to either the instant application’s claims and/or the pending claims of US 2019/0276073, which may enable the withdrawal of these rejections if they should be amended in a way to patentably distinguish from one another.  However, based on the current claims, these double patenting rejections have been substantially maintained.  See the instant Office action’s “Double Patenting” section above for further details.
Secondly, the amendments to the claim set has enabled the withdrawal of all the previously made Claim Objections and Claim Rejections under 35 USC 112; however, those amendments to the claim set also necessitated new Claim Objections against Claims 1, 4, and 7-8, a new 35 USC 112(d) rejection against Claim 17, and new 35 USC 112(b) rejections against Claims 2-6, 8-14 and 17-20 (either directly or indirectly).  See the instant Office action’s “Claim Rejections – 35 U.S.C. 112” section and “Claim Objections” section above for further details.
Finally, Applicant’s respectfully submitted arguments pertaining to the previously made 35 USC 103 rejections against Claims 1-20 have been fully considered but have not been found to be persuasive (other than the withdrawal of the prior art rejection to Claim 16 due to its cancelation).  Applicant respectfully argues that the prior art of record fails to disclose/teach/suggest/render obvious the amended limitations found within the independent Claims 1, 8, and 15, particularly “reducing dither noise of the steering system by changing frequency response characteristics of a motor current controller by modifying a controller parameter value of the motor current controller based on an adjustment parameter determined based on a magnitude of a motor acceleration”.
In rebuttal to the above argument, Examiner states that these limitations are in fact unpatentable over the prior art of record.  Dither noise refers to low frequency noise that typically exists in Electric Power Steering (EPS) systems, and thus modifying the motor current controller output inherently changes the frequency response characteristics of the motor current controller.  Additionally, within Burton it is not stated that the adjustment parameter used to modify the motor current controller parameter value is attenuating/reducing the dither noise of the steering system, nor that the adjustment parameter is specifically determined based on a magnitude of a motor acceleration; however, Bolourchi teaches these limitations (“to remove or reduce effects of torque compensation in electric power steering”, title, “the input to the equation is the motor angular acceleration measurement from the motor acceleration sensor”, Paragraph 36, “the motor state signal 218 includes an inertial torque signal that is a product of the motor inertia and the motor acceleration”, Paragraph 37, “command generator 208 receives an assist torque command, which is a summation of the base torque command 214 and the inertia compensating torque command 220 via summing unit 206 and in response thereto, generates a command signal 222 to control the motor the steering system 12. In some embodiments, the command generator 208 outputs a motor command specifying a voltage to be applied to the motor of the steering assist unit 18 in order for the motor to generate a desired assist torque”, Paragraph 38).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the disclosure of Burton so that the adjustment parameter used to determine the desired motor torque signal is determined based on a magnitude of a motor acceleration, and is used for attenuating/reducing the dither noise of the steering system, as taught by Bolourchi, in order to provide “a torque compensator that has higher frequency dynamics”, Paragraph 26.  As such, Examiner holds that all claims remain properly rejected, as shown above, and thus this Office action is made FINAL.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative 




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663